In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-12-00237-CR


                       NEIL DECORDOVA GAYLE, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 100th District Court
                                   Carson County, Texas
                  Trial Court No. 5109, Honorable Stuart Messer, Presiding

                                      May 14, 2013

                             ON MOTION TO DISMISS
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.

       Appellant Neil Decordova Gayle requests voluntary dismissal of his appeal

pursuant to appellate rule 42.2. Tex. R. App. P. 42.2(a). Appellant’s initial motion for

dismissal did not comply with the requirements of rule 42.2(a).              We abated and

remanded the case to the trial court for its determination whether appellant wishes to

pursue the appeal. The trial court has caused a reporter’s record of a May 1, 2013

hearing to be filed. That record reflects the trial court’s finding that appellant does not

wish to pursue the appeal. A letter from appellant to this Court’s clerk, and a further
motion filed in the trial court by counsel, also each indicate appellant no longer wishes

to pursue an appeal. We therefore dissolve the abatement and reinstate the case. No

opinion on the merits of the appeal has been issued.          Tex. R. App. P. 42.2(b).

Appellant’s request for voluntary dismissal is granted and the appeal is dismissed. No

motion for rehearing will be entertained and our mandate will issue forthwith.




                                                James T. Campbell
                                                    Justice


Do not publish.




                                            2